Title: To Benjamin Franklin from John Fraser, 24 August 1776
From: Fraser, John
To: Franklin, Benjamin


Sir
Reading 24th August 1776
I took the liberty of addressing Some lines to you about two months ago, as I never was favour’d with an answer, perhaps they did not reach, even if they did, I am not Surprised that matters of importance shoud prevent any attention to them; however as it was about business of the utmost consequence to myself and the peace of my Family, I hope you will excuse me if I intrude once more: when I’ll have tried every possible chance, I’ll have no neglect to reproach myself with, from such considerations I have wrote sundry letters to Mr. Clinton whom I personally knew at Esopus, I even wrote about four weeks ago to Messrs. McKean and Samuel Adams, but without so much as an answer. I write this however with confidence yet woud be extremely Sorry to be deemed trouble some. I’ll certainly not be so after this, even if unsuccessfull now, but quietly trust to fate.
The cause of my writing the first time was from my receiving a letter from Montreal dated the 6th of may, wherein I was informed that you was so good as to agree to my return to Canada, the letter however had scearcely come to hand when I learned that you was come back from Montreal and was on your way to Philadelphia. I therefore begg’d you would let me Know whither I had been misinformed or not: if I was not, I willingly hoped there was no impropriety in my getting even then my passport. In my first letter I said very little about my case, I will Say as little now, because I must Suppose you acquainted with the merits thereof: I’ll only observe that I was treated with Such rigour in Canada that it was with pleasure I learned the order for Albany; altho’ at the very worst and most inclement time of the winter Season: I looked on the cause of my apprehension So trivial and insufficient, that I never entertained the least doubt of procuring liberty to return to Canada as soon as I woud be hear’d here.
To demand papers that chanced to be in my custody in a publick and judicial capacity and which papers related to transactions prior to any footing in Canada, I thought there was no right to ask, therefore the greatest impropriety to grant and I have had the Satisfaction of never meeting with any whatever his politicks, that has differ’d with me in opinion. As to the papers in themselves they are not of the smallest consequence, they relate to private persons and were these papers in ashes there woud be just the same hold of the persons concerned had they remained in Canada: these papers however are the Cause of my being now eight long months torn from my Family-Sufferings to be sure of a private nature and nothing in the scales of publick matters, but for that very reason I woud fain expect not to be made to Suffer any longer for a Supposed private injury but be redressed and let go by the Gentlemen who are at the head of publick affairs: I am really Sensible this is perhaps the worst time for an individual to expect any attention, but, sir, I have allready given my reasons and I hope you will easily forgive my being So full of my own personal affair, the obligation woud be greater then I Can express, woud you procure relief, was it even only to go to Canada on my Parole to return when required or at least to get leave to go to Philadelphia.

I beg pardon for being so troublesome. I have the honor to be Sir your most humble and Obedient Servant
John Fraser
 
Addressed: Benjamin Franklin Esqr.
Notation: Letter of John Frazier prisoner to Doctr B. Franklin
